Citation Nr: 0533451	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.

2.  Entitlement to a disability rating in excess of 30 
percent for callosities and hammertoes of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In April 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In December 2005, the veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  

The issues of entitlement to service connection for hepatitis 
and entitlement to a disability rating in excess of 30 
percent for callosities and hammertoes of both feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for hepatitis was denied 
by a May 1993 rating decision that was not appealed.

2.  Evidence submitted subsequent to the May 1993 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision which denied a claim for 
service connection for hepatitis is final.  38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§  3.104, 20.302, 20.1103 
(1992).

2.  New and material evidence has been submitted since the 
May 1993 rating decision, and the claim of entitlement to 
service connection for hepatitis is reopened.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Initially, the Board observes 
that in light of the favorable outcome of this appeal with 
respect to the issue of whether new and material evidence has 
been submitted to reopen the claim, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  To that end, the Board notes that it is 
expected that when the claim is returned to the RO for 
further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  prior rating decisions; the appellant's contentions 
including testimony presented at the April 2005 travel board 
hearing, VA examination report dated in June 2003; VA records 
for treatment.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 	(Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on each claim.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
claimant).

The veteran contends he is entitled to service connection for 
hepatitis.

The RO denied service connection for hepatitis in January 
1976.  The January 1976 rating decision noted that the 
veteran was treated for hepatitis in July and August 1974 
without recurrence and that hepatitis was not found on VA 
examination.  An attachment to the rating decision stated 
that at the time of his last examination in August 1975 there 
were no findings of any disability that might have resulted 
and that if the condition recurred, he would be able to 
reopen his claim by submitting medical evidence of such 
recurrence.  The veteran did not appeal that decision.

In March 1993, the veteran requested service connection for 
hepatitis.  The RO again denied service connection for 
hepatitis in May 1993.  The May 1993 rating decision noted 
that medical record/discharge instructions for 
hospitalization from February 19, 1993 to March 12, 1993 show 
the primary diagnosis to be alcohol dependence, with other 
diagnoses of remote heroin dependence, remote cannabis abuse, 
remote cocaine abuse, remote hepatitis B infection, remote 
hepatitis C infection with potential for reactivation, and 
slowly resolving alcoholic hepatitis.  The rating decision 
also noted that it was stated that hepatitis C probably was 
contracted along with hepatitis B in the military and that he 
should report to ambulatory care to have hepatitis C followed 
up.  The RO denied service connection for hepatitis on the 
basis that the evidence did not show recurrence of the 
hepatitis for which the veteran was treated in service and 
that the veteran's alcoholic hepatitis was not related to his 
hepatitis in service but rather due to his alcohol dependence 
which was due to his own willful misconduct.  The veteran did 
not appeal that decision.

The veteran's application to reopen his claim of service 
connection for hepatitis was received in December 2002.  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a June 2003 rating decision, the RO 
declined to reopen the veteran's claim of entitlement to 
service connection for hepatitis.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claims.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

At the time of the last final denial, May 1993, the evidence 
of record included the veteran's service medical records and 
a March 1993 medical record/discharge instructions for 
hospitalization from February 19, 1993 to March 12, 1993. 

The veteran's service medical records include a hepatitis 
follow up flow sheet with the date of symptoms onset of July 
9, 1974, admission date of July 15, 1974, and discharge date 
of July 23, 1974; a summary of hospitalization in August 1974 
with an admission diagnosis of hepatitis and a discharge 
diagnosis of hepatocellular dysfunction; a September 1974 
record indicating that the veteran allegedly used heroine and 
that he was a drug user before entering the Army and had one 
bout of hepatitis; an August 1974 physical profile record for 
hepatitis with a 60-day restriction; a March 1975 emergency 
room record indicating the veteran was found apparently 
beaten and in a daze; an October 1974 summary of 
hospitalization indicating suspected hepatitis relapse; and a 
November 1974 Report of Medical History which indicated that 
the veteran reported that he had suffered from hepatitis.  

The March 1993 medical record/discharge instructions noted 
diagnoses of remote hepatitis B infection, remote hepatitis C 
infection with potential for reactivation, and slowly 
resolving alcoholic hepatitis.  A handwritten note indicated, 
"Hepatitis C probably was contracted along with hepatitis B 
in military."  

The evidence received since the May 1993 rating decision 
includes a March 1993 VA hospital summary and VA treatment 
records from March 1993 to January 2005 including treatment 
for alcohol hepatitis as well as hepatitis B and C.   The VA 
hospital discharge summary essentially elaborates on the 
information contained in March 1993 medical record/discharge 
instructions, but more importantly, it provides an additional 
handwritten statement by Dr. SB that "hepatitis C was 
probably contracted along with hepatitis B while in service 
according to risk behavior history."  The Board notes that 
while Dr. SM did not have access to the veteran's service 
medical records, the veteran reported heroin dependence in 
the period 1973 to 1974 in which he used heroin IV 1-2 grams 
a day everyday while stationed in Germany.  The veteran 
reported not using needles since 1974.

As the handwritten statement further clarifies the reason why 
Dr. SB believed that the veteran's hepatitis C was contracted 
along with hepatitis B while in service is not cumulative and 
redundant of evidence already of record at the time of the 
May 1993 denial, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds this evidence is new and material and the claim 
for service connection for hepatitis is reopened. 




ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for hepatitis 
is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.

With respect to the issue of entitlement to service 
connection for hepatitis, VA treatment records of March 1993 
suggest that the veteran's hepatitis may be related to 
service according to the risk behavior history reported by 
the veteran.  As noted above, Dr. SB did not have benefit of 
reviewing the veteran's claim file.  In addition, the veteran 
did not provide Dr. SB with pre-service history of heroin use 
as noted in the service medical records.  Because the 
veteran's service medical records confirm heroin use in 
service as well as an in-service diagnosis of hepatitis;  
there is a current diagnosis of alcoholic hepatitis, 
hepatitis B, and hepatitis C; and there is some evidence that 
the veteran's current disability may be related to his 
military service, the claim should be remanded for a VA 
examination. 38 C.F.R. § 3.159(c)(4).

With respect to the issue of entitlement to a disability 
rating in excess of 30 percent for callosities and hammertoes 
of both feet, a review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA.  The U.S. Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been sufficient compliance when the 
RO at no time sent a VCAA letter to the veteran notifying him 
of what was needed to substantiate the increased rating 
claim.  Rather, the VCAA letter sent in January 2003 
concerned direct service connection claims and new and 
material claims.  Since the evidence needed to substantiate 
an increased rating claim differs significantly, the Board is 
constrained to remand the issue for compliance with the 
notice provisions contained in this law and to ensure the 
veteran has had full due process of law.  

Since it is necessary to remand the claim to comply with the 
VCAA notification provisions, the RO should also take this 
opportunity to provide the veteran another VA examination.  
The last examination of his feet was conducted 21/2 years ago 
and does not provide sufficient information on the current 
severity of his condition.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for an 
increased rating.  The notice should also 
inform the veteran that he should provide 
VA with copies of any evidence relevant 
to this claim, as well as the hepatitis 
claim, that he has in his possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

2.  The veteran should be afforded the 
appropriate VA examination by an 
infectious diseases specialist.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The examiner should render an opinion as 
to whether the veteran has any form of 
hepatitis and, if so, discuss the 
etiology and onset date of the condition.  
Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's hepatitis is due to any 
incident of military service, including 
IV drug use.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the examiner determines that the 
precipitating event(s) which resulted in 
hepatitis predated the veteran's service, 
he or she should then render an opinion 
as to whether the condition increased in 
severity during the veteran's time in 
service, and, if it did, whether or not 
the increase in severity was attributable 
to the natural progress of the disease.

3. Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected callosities and hammertoes of 
both feet.  The examiner should fully 
describe the impairment the veteran has 
due to this condition.



4.  Then, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


